Citation Nr: 1624729	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether a previously denied claim for service connection for posttraumatic stress disorder (PTSD) should be reconsidered.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.

Historically, the record reflects a denial of service connection for PTSD in a May 2002 rating decision by the Chicago RO (hereinafter agency of original jurisdiction (AOJ)).  Although notified of the denial, and of his appellate rights, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the AOJ, inter alia, denied a request to reopen the previously denied claim for service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  In April 2009, the AOJ issue a statement of the case (SOC)  (reflecting a reopening of the claim and de novo adjudication), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

For reasons made clear below, the Board has characterized the appeal as encompassing both matters set forth on the title page.  As explained, the claim adjudicated as a request to reopen is more appropriately characterized as a request for reconsideration, consistent with the provisions of 38 C.F.R. § 3.156(c) (2015).  Moreover, the reconsidered claim has been expanded to encompass other psychiatric diagnoses, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the Veteran claimed  entitlement to a total disability rating based on individual unemployability (TDIU) in April 2009.  The claim was subsequently denied in April 2014.  The RO considered TDIU (as well as PTSD) in an April 2014 SOC.  However, the  Veteran filed no notice of disagreement with, nor any other statement concerning, the April 2014 denial of a TDIU.   The Board additionally notes that as the Veteran's underlying claim is for service connection, rather than for a higher rating for service-connected disability, the holding Rice is not for application in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU may be considered a component of a higher rating claim when expressly raised by a claimant or reasonably raised by the record).  Under these circumstances, the Board does not currently have jurisdiction over the issue of entitlement to a TDIU.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision granting reconsideration of the previously-denied claim for service connection for PTSD is set forth below.  The expanded claim for service connection is addressed in the remand following the order; this matter is being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT
 
1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  In a May 2002 rating decision, the AOJ denied to service  connection for PTSD; although notified of the denial and of his appellate rights in a May 2002 letter, the Veteran did not initiate an appeal.
 
3.  New evidence associated with the claims file since the May 2002 denial of the claim for service connection for PTSD includes relevant official service department records not previously considered. 


CONCLUSION OF LAW
 
As evidence received since the AOJ's un-appealed May 2002 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request for reconsideration of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

In this case, the Veteran's service connection claim for PTSD was initially denied by the AOJ in a May 2002 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, post-service treatment records the Veteran's contentions and a VA examination.  There were no service personnel records.  In pertinent part, service personnel records, associated in September 2006, indicate that the Veteran was punished during service for disobeying lawful orders and also for assaulting a Master Sergeant. 

Although notified of the denial in a letter dated in May 2002, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial.  See 38 C.F.R. § 3.156(b). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, additional evidence was associated with the claims file following the May 2002 denial - specifically, in September 2006, the RO obtained the Veteran's service personnel records.  These records are relevant to the Veteran's present claim on appeal, as they provide a more complete picture regarding the behavioral changes claimed by the Veteran.  Here, these records existed at the time of the May 2002 AOJ denial but were not associated with the claims file or considered by the AOJ until the May 2007 rating decision.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection-which,   effectively, renders the prior denial non-final.  Hence, there is no basis for analysis of the claim under 38 C.F.R. § 3.156(a).


ORDER

The request to reconsider the claim for service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that 
The Veteran claimed, in an October 2005 statement in support of a claim for PTSD secondary to personal trauma, that he was cut-up at a fight in the village in December 1972, a woman was run over by a tank and he had to bail out of a tank before it went into the ocean in November 1972, and that he subsequently had changes in performance and evaluation after these events with increased substance abuse and disregard for military or civilian authority.  An additional statement received in May 2008 attributes the Veteran's PTSD to racial tension during service.  The Veteran reiterated these claims concerning racial tension and fighting causing his PTSD at the time of his hearing testimony.

A VA Medical Center hospital summary indicates that the Veteran was admitted in September 1976 for psychosis.  Records from the Alton Mental Health Center indicate that the Veteran was treated there during the mid-1970s for substance abuse induced psychosis. 

A November 2013 statement from a nurse indicates that the Veteran had mental health treatment from 1975 to 1977.

The Veteran was afforded a Social Survey with a Social Worker as well as a VA examination in April 2002.  He was diagnosed with polysubstance abuse, continuous, and substance induced mood disorder.  The examiner additionally indicated that the Veteran may be suffering from long-standing depression and anxiety; however, these symptoms are most likely secondary to his chronic and severe polysubstance abuse and attendant anti-social behavior which he has demonstrated since service.  

A review of VA treatment records indicate that the Veteran has been indicated as having a mood disorder and depression during the relevant period.

As the previous examination did not have access to the newly associated service personnel records as well as private records from the mid-1970s, the Veteran should be afforded an additional examination with consideration of all psychiatric diagnoses of record as well as indication of in-service physical abuse and relevant regulations concerning such claims.
 
Accordingly, the AOJ should arrange for the Veteran to undergo VA psychiatric examination by an appropriate mental health professional-preferably, by a psychiatrist or psychologist..  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection.   See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

VA treatment records from the VA Medical Center (VAMC) in St. Louis, Missouri, have been associated with the electronic claims file-most recently, in April 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted facility, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

Furthermore, during hearing testimony, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the expanded claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the St. Louis VAMC (and any associated facility(ies) all outstanding records of VA mental health evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  Obtain from SSA all records pertaining to the Veteran's application for disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).  Follow the provisions of 38 C.F.R. § 3.159  as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.
 
3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for higher ratings for left elbow and wrist disabilities that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist.

The entire, electronic claims file (in VBMS and Virtual VA), to include complete copy of this REMAND, must be made available to the designated examiner, and , and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

A.  With respect to alleged PTSD, the examiner should specifically consider all evidence of record related to the Veteran's alleged in-service assault, to include the following:

 * the Veteran's assertions regarding being injured in a physical altercation due to racial tensions while serving in Okinawa;
 * the medical evidence dated as early as 1976 showing psychiatric treatment; 
 * the Veteran's service personnel records showing disciplinary action; 
 * and any supporting statements attesting to treatment for psychiatric problems from 1975 to 1977.

B.  Thereafter, the examiner should render a determination as to whether the collective evidence indicates that any alleged in-service assault(s) occurred. 

If so, the examiner should address whether the Veteran currently meets-or, at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such in-service assault(s). 

If a diagnosis of PTSD resulting from any alleged in-service assault(s) is  deemed appropriate, the examiner should clearly and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the in-service assault and the Veteran's symptoms. 

C.  Regardless of whether service-related PTSD  is diagnosed, the examiner should clearly identify all other  acquired psychiatric disorder(s) diagnosed currently or validly diagnosed at any point pertinent to the current claim, to include general anxiety, depression or a mood disorder (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during the Veteran's period of active service; (b) if a psychosis, was manifested, to a compensable degree, within the first post-service year; or, (c) is otherwise medically related to service.  

D.  In addressing all the above,  the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, and all lay assertions, to include the Veteran's  assertions and any lay statements submitted on his behalf. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority. 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


